     Case 3:19-cv-00760-H-DEB Document 173 Filed 05/27/21 PageID.20833 Page 1 of 2



1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
      SCRIPPS HEALTH, a California                       Case No.: 19-cv-00760-H-DEB
12
      corporation,
13                                      Plaintiff,       ORDER GRANTING JOINT
                                                         MOTION TO AMEND
14    v.                                                 SCHEDULING ORDER
15    NTHRIVE REVENUE SYSTEMS, LLC,
      formerly known as Medassets Analytical             [Doc. No. 172.]
16
      Systems, LLC, a Delaware limited
17    liability company; NTHRIVE, INC.,
18    doing business as nThrive Revenue
      Systems, LLC, a Delaware corporation;
19    and FORMATIV HEALTH, a Delaware
20    limited liability company,
21                                   Defendants.

22
            On November 6, 2020, the Court issued an amended scheduling order. (Doc. No.
23
      92.) Under the amended scheduling order, a pre-trial conference is currently scheduled for
24
      Monday, June 21, 2021 at 10:30 a.m. (Id. at 2.)
25
            On May 26, 2021, the parties filed a joint motion to amend the scheduling order.
26
      (Doc. No. 172.) In the joint motion, the parties explain that they have conferred with
27
      Magistrate Judge Butcher, and they have agreed to attend a private mediation with the Hon.
28

                                                     1
                                                                                19-cv-00760-H-DEB
     Case 3:19-cv-00760-H-DEB Document 173 Filed 05/27/21 PageID.20834 Page 2 of 2



1     Irma Gonzalez, Ret., that is tentatively scheduled for July 8, 2021 along with a follow-up
2     status conference with Magistrate Judge Butcher on July 14, 2021. (Id. at 2-3.) The parties
3     request, in light of this, that the Court continue all the remaining dates and deadlines in the
4     action until at least 30 days after the July 14, 2021 status conference with Magistrate Judge
5     Butcher. (Id.)
6           For good cause shown, the Court grants the joint motion to amend the scheduling
7     order. The Court continues all remaining dates and deadlines from the November 6, 2020
8     scheduling order for sixty (60) days. In addition, the Court orders the parties to file a joint
9     status report with the Court by July 21, 2021.
10          IT IS SO ORDERED.
11    DATED: May 27, 2021
12
                                                     MARILYN L. HUFF, District Judge
13                                                   UNITED STATES DISTRICT COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                    19-cv-00760-H-DEB
